Citation Nr: 0729301	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  98-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension with 
postoperative residuals of right hypertensive hemorrhage, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in July 
1997 and April 1998 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In 
those decisions, the RO granted service connection and 
assigned a 70 percent disability rating for PTSD, effective 
May 2, 1991, and denied service connection for hypertension 
with postoperative residuals of right hypertensive 
hemorrhage, claimed as secondary to service-connected PTSD. 

The veteran appealed the issue of entitlement to service 
connection for hypertension with postoperative residuals of 
right hypertensive hemorrhage, as well as the issues 
concerning the initial 70 percent rating and the effective 
date assigned for the grant of service connection for PTSD.  

In November 2000, the Board granted a 100 percent disability 
rating for PTSD, effective May 2, 1991, but denied the 
veteran's claim for an earlier effective date for that award.  
The Board also denied service connection for hypertension 
with postoperative residuals of right hypertensive 
hemorrhage.

That decision was appealed to the United States Court of 
Appeals for Veterans Claims ("the Court").  In a May 2001 
order, the Court vacated the Board's decision and remanded 
the matter back to consider matters raised in its order.  

In May 2002, the Board again denied the veteran's claims.  In 
a February 2003 order, the Court granted a joint motion to 
vacate and remand the Board's May 2002 decision based on VA's 
failure to comply with its notice obligations under the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  At the time the Board addressed the 
case, the VCAA had not been enacted.             

In September 2003, the Board remanded the case to ensure 
compliance with all notice provisions of the VCAA.  
Thereafter, the Board issued a decision in August 2004 in 
which it denied service connection for hypertension with 
postoperative residuals of right hypertensive hemorrhage, 
claimed as secondary to service-connected PTSD, as well as an 
effective date prior to May 2, 1991, for the grant of service 
connection for PTSD.  The veteran appealed that decision with 
respect to the first issue and abandoned his earlier 
effective date claim.  

In a memorandum decision dated in July 2006, the Court 
vacated the Board's August 2004 decision on the basis that 
the Board failed to provide adequate reasons and basis.  The 
case is once again before the Board for review. 


FINDING OF FACT

Medical evidence indicates that the veteran's disability due 
to hypertension with postoperative residuals of right 
hypertensive hemorrhage is proximately due to his service-
connected PTSD. 


CONCLUSION OF LAW

Hypertension with postoperative residuals of right 
hypertensive hemorrhage is proximately due to the veteran's 
service-connected PTSD.  38 U.S.C.A. § 1110 (West Supp. 
2005); 38 C.F.R. §§ 3.303 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran was diagnosed with severe 
hypertension while undergoing a routine physical examination 
in November 1984.  In December 1990, he suffered a right 
intracerebral hemorrhage.  Records from St. Frances Cabrini 
Hospital show that the veteran underwent a right 
frontotemporal craniotomy with evacuation of hematoma and 
insertion of an intracranial Camino pressure monitor.  These 
records also indicate that, according to his spouse, the 
veteran was prone to having severe rages of temper and had 
one such episode on the evening of his stroke.  

In May 1996, a VA psychiatrist diagnosed the veteran with 
PTSD and intracerebral hemorrhage secondary to hypertensive 
episode.  In August 1997, M.B., M.D., submitted a statement 
in which he noted the veteran's history of PTSD and 
hypertension.  Dr. M.B. opined: "Because of his chronic 
hypertension, which was the cause of the hemorrhage, there 
was evidence presented to me of a link between the control of 
the hypertension and the anxieties of the [PTSD] from 
memories about Vietnam."  In an October 1997 report, Dr. M.B 
stated that he felt that there was a "strong correlation 
between the patient's [PTSD], hypertension, subsequent [] 
cerebral hemorrhage, stroke, encephalopathy, seizure disorder 
and the residual neurologic and cognitive deficits that leave 
this patient severely disabled to this day." 

In an undated letter, N.K., M.D., answered "yes' to the 
following questions: (1) Does stress affect one's blood 
pressure?; and (2) Can a stress disorder which exists over a 
long period of time cause damage to the heart?  

The veteran underwent a VA compensation examination in 
November 1997.  The examiner diagnosed the veteran with 
hypertension, well controlled, and moderate cardiomegaly.  In 
a January 1998 addendum report, the examiner explained that 
"I discussed the case with . . . Dr. [C] who stated that he 
does not feel that PTSD is a recognized risk factor for 
hypertension, hypertensive cardiovascular disease."  This 
opinion provides evidence against this claim.         

In a December 1999 statement, Dr. W.G. indicated that he had 
been the veteran's treating psychiatrist from 1994 until 
1997.  He then opined that the psychological illness of PTSD 
"can cause serious elevations of unstable blood pressure."  
In a February 2000 letter, Dr. M.B. opined that "[i]t is 
very possible that [the appellant's PTSD] aggravated his 
hypertension and contributed to the cerebral hemorrhage." 

In July 2000, the Board requested an expert medical opinion 
through the VA Veterans Health Administration (VHA) to 
determine whether the veteran's disability due to 
hypertension with postoperative residuals of right 
hypertensive hemorrhage is related to his service-connected 
PTSD.  Pursuant to that request, J.O., M.D., medical director 
of the Behavioral Medicine Service at a VA medical center, 
noted that he had reviewed the veteran's claims file before 
offering the following medical opinion:

Research associating PTSD with neuroendocrine 
abnormalities is compelling and certainly warrants 
further investigation. . . .  While many 
psychiatrists may believe that the autonomic 
hyperarousal associated with PTSD may contribute to 
cardiovascular disease, there is no consensus of 
opinion in the psychiatric community that PTSD 
causes cardiovascular disease.  This may change as 
more research is conducted. . . . The current state 
of knowledge does not yet establish that PTSD is 
causative of cardiovascular disease. 

In my opinion, based on current research it is 
premature to conclude with any certainty that this 
patient's cerebral hemorrhage was a manifestation 
of cardiovascular disease caused by PTSD.  
Therefore, it is NOT at least as likely as not that 
PTSD caused or aggravated hypertension with 
postoperative residuals or right hypertensive 
hemorrhage. 

In support of his claim, the veteran submitted a medical 
opinion by Dr. P.R. dated in December 2001.  According to Dr. 
P.R., he based his opinion on over 50 years of involvement in 
stress research.  He also indicated that he is on the board 
of directors of the American Academy of Experts in Traumatic 
Stress and is an associate editor of The International 
Journal of Emergency Mental Health published by the 
International Critical Incident Stress Foundation.  

Dr. P.R. then indicated that there is abundant evidence to 
support a relationship between the veteran's cardiovascular 
disease and subsequent neurological complications.  Dr. P.R. 
cited to and discussed several medical articles on the 
subject and concluded that there was little doubt in his mind 
that the veteran "suffered from a great deal of anxiety and 
depression that are service [] connected and are certainly 
exacerbated by his well documented PTSD which is 100 percent 
service connected."  He opined that "[a]nxiety and 
depression are established risk factors for cardiovascular 
disease . . . . The onset of hypertension years after 
discharge is not surprising and in no way lessens the 
likelihood of its service connection." 

In a June 2002 report, Dr. P.R. stated that he strongly 
disagreed with the Board's May 2002 decision, noting that 
"the most egregious error is that the Board failed to 
address articles I cited specifically showing the 
relationship between PTSD and cerebrovascular spasm that can 
lead to stroke and the correlation with exaggerated blood 
pressure responses to stress, which [the veteran] 
exhibited." 

Based on the foregoing, the record appears to contain medical 
evidence both for and against the veteran's claim that that 
his hypertension with postoperative residuals of right 
hypertensive hemorrhage was either caused or aggravated by 
his service-connected PTSD.  On one hand, the January 1998 
opinion by a VA examiner notes that PTSD is not a recognized 
risk factor for hypertension and hypertensive cardiovascular 
disease, thereby providing evidence against the claim.  The 
July 2000 VHA opinion also states: "[I]t is NOT at least as 
likely as not that PTSD caused or aggravated hypertension 
with postoperative residuals of right hypertensive 
hemorrhage," thus providing further evidence against the 
claim.

On the other hand, Drs. M.B., W.G., and P.R. each provided 
favorable medical opinions in support of the veteran's claim 
that his disability due to hypertension with postoperative 
residuals of right hypertensive hemorrhage is proximately due 
to his service-connected PTSD.  The Board notes that it is 
unclear whether any of these physician had a chance to review 
the veteran's claims file or the record as a whole.  However, 
the Court has held that VA may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005). 

In adjudicating this claim, the Board must consider the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants."  Id. (citations omitted).

The question of whether PTSD can cause hypertension will not 
be answered in this decision.  The Board has reviewed the 
Court's decision in this case carefully.  Clearly, a claims 
file is not, as stated by the Court, a "magical or 
talismanic document."  The Board would not make the 
suggestion that an examiner who has reviewed the claims file 
is always more qualified to provide a medical opinion than an 
examiner who has not.  However, in the prior Board decision 
of August 2004, it can not be said that the veteran in this 
case was not informed of the reasons and bases the Board at 
that time accepted the opinion of one medical expert over 
another.  

The Board in August 2004, as noted by the Court itself, 
provided at least three reasons it gave greater probative 
value to one medical opinion over another.  While the Board 
may not reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the 
probative value of competent medical evidence, the Court 
itself has stated, in pertinent part: 

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

Further, as stated by the Court itself, a physician's access 
to the claims file is an important factor in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 
Vet. 444, 448-499 (2000).   

The "broader scientific question" of whether PTSD causes or 
aggravates hypertension (as stated by the veteran and the 
Court) is not truly before the Board at this time.  The Board 
does not make rulings on broad scientific questions and will 
not in this case.  The critical question in this case is 
whether the veteran's PTSD caused or aggravated the veteran's 
hypertension.  The undersigned leaves the "broader 
scientific question" to other, better qualified, 
individuals.  

Whether a veteran's service connected condition has caused 
another disability is normally a medical termination made by 
a medical provider based on a review of the evidence in this 
case.  In this case, there is no indication that the key 
medical provider who provided a medical opinion in support of 
this claim has reviewed all the veteran's three boxes of 
medical records (only those submitted to him by the 
appellant's spouse).  Notwithstanding, the Court has made 
clear in its decision that it does not want another medical 
opinion to be obtained in this case (see page nine of the 
Court's decision in this case).  The Court has also made 
clear its rejection of the Board's prior reasons and bases 
for giving greater probative value to the medical expert who 
provided an opinion against this claim (see page seven of the 
Court's July 2006 decision in this case).  Those reasons 
provided the primary basis for the Board's prior decision in 
this case. 

Beyond the above, the Board must note that the veteran has 
already been found 100 percent disabled due to his PTSD, 
effective from May 1991, and that further adjudication of 
this case, that has gone on for years, in light of the 
Court's decisions in this case serves no constructive 
purpose.  

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that it is at least as likely as 
not that the veteran's disability due to hypertension with 
postoperative residuals of right hypertensive hemorrhage is 
proximately due to his service-connected PTSD.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for hypertension with postoperative residuals of right 
hypertensive hemorrhage is granted.

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for hypertension with postoperative 
residuals of right hypertensive hemorrhage is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


